Exhibit 10.2
December 31, 2008
AMENDMENT TO
CHANGE OF CONTROL AGREEMENT AND NON-COMPETITION AGREEMENT
     THIS AMENDMENT TO CHANGE OF CONTROL AGREEMENT AND NON-COMPETITION AGREEMENT
(“Amendment”) by and between Agilysys, Inc., formerly known as Pioneer-Standard
Electronics, Inc., an Ohio corporation (the “Company”), and Richard A. Sayers II
(the “Employee”), is effective as of the execution date below.
     WHEREAS, the Company and the Employee are parties to a Change of Control
Agreement dated as of February 25, 2000, as subsequently amended (the “Change of
Control Agreement”); and
     WHEREAS, the Company and the Employee are parties to a Non-Competition
Agreement dated as of February 25, 2000, as subsequently amended (the
“Non-Competition Agreement”); and
     WHEREAS, the Company and the Employee desire that certain modifications be
made to the Change of Control Agreement and Non-Competition Agreement to comply
with Section 409A of the Internal Revenue Code of 1986, as amended; and
     WHEREAS, Section 8(c) of the Change of Control Agreement and the
Non-Competition Agreement permit the parties thereto to amend such agreements in
a writing signed by each party.
     NOW, THEREFORE, in consideration of the parties’ mutual desire to modify
the Change of Control Agreement and the Non-Competition Agreement, the parties
agree as follows effective as of the date of execution of this Amendment:
PART I — OMNIBUS AMENDMENT TO AGREEMENTS
     1. For purposes of this Part I, references to the “Agreements” shall refer
to the Change of Control Agreement and the Non-Competition Agreement,
collectively. Capitalized terms not otherwise defined in this Part I shall have
the meanings ascribed to them in the Change of Control Agreement or
Non-Competition Agreement, as applicable.
     2. The Agreements are hereby amended by providing that all references to
“termination of employment” or forms and derivations thereof shall refer to
events which constitute a “separation from service” as defined under and for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
     3. For purposes of Section 409A of the Code, the “severance payments” (as
defined in Section 3 of the Non-Competition Agreement) and the payments under
Section 3.1 of the Change of Control Agreement (collectively, such payments
under the Agreements will be referred to as the “Severance Payments”), are
intended to constitute the right to a series of separate payments. If possible,
any Severance Payments made during the first six months following Employee’s
termination of employment

 



--------------------------------------------------------------------------------



 



without cause from the Company under Section 3 of the Non-Competition Agreement
or following Employee’s termination of employment without Cause or for Good
Reason under Section 3.1 of the Change of Control Agreement are intended to fit
into the “separation pay due to involuntary separation from service” exception
under Treas. Reg. Section 1.409A-1(b)(9)(iii), subject to any limits contained
therein, or the “short-term deferral” exception under Treas. Reg. Section
1.409A-1(b)(4), if applicable.
     4. It is the intention of the Company and Employee that the provision of
the auto allowance and benefit coverage as severance payments in Section 3 of
the Non-Competition Agreement or the health insurance and retirement benefits in
Section 3.1(d) in the Change of Control Agreement fit into exemptions from
Section 409A of the Code or otherwise comply with Section 409A of the Code,
including, but not limited to, the following:
     Reimbursements paid or in-kind benefits provided for the 24 months
following Employee’s termination will be paid in accordance with Treas. Reg.
Section 1.409A-1(b)(9)(v); provided, however, that from the end of the period
during which Employee would be entitled to medical expense reimbursements under
Treas. Reg. Section 1.409A-1(b)(9)(v)(B) through the end of the 24-month
severance payment period, any reimbursements provided for medical expenses under
Section 3 of the Non-Competition Agreement or Section 3.1(e) under the Change of
Control Agreement will be paid at the same time as payments are made for active
employees of the Company and, in any event, will be paid no later than the end
of the taxable year following the taxable year in which such expense was
incurred. The amounts eligible for reimbursement or the in-kind benefits
provided regarding such medical expenses during any one taxable year may not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.
     5. If at the time of Employee’s termination of employment, he is a
“specified employee” of the Company as defined in and pursuant to Section 409A
of the Code, then any of the Severance Payments not fitting into an exemption
described in Sections 3 or 4 above are required to be delayed for a period of
six months following his termination of employment (the “six-month period”). As
such, the payment of any cash amounts due under the Agreement during the first
six months following Employee’s termination date will be accumulated, held and
distributed to Employee on the first payroll payment date of the Company
following the end of such six-month period (or, if earlier, no later than
30 days following the date of Employee’s death). During the six-month period,
any amounts which Employee would normally submit for reimbursement by the
Company may not be reimbursed. Any amounts for such reimbursements that
accumulate during the six-month period will be paid in a lump sum to Employee on
the first payroll payment date of the Company following the end of such
six-month period (or, if earlier, no later than 30 days following the date of
Employee’s death). After the six-month period, the Severance Payments due will
be paid in accordance with the terms specified in the Agreements as amended in
this Amendment.
     6. Notwithstanding anything herein to the contrary, any reimbursements
subject to Section 409A of the Code provided under the Agreements, shall be made
no later than the end of Employee’s taxable year following the Employee’s
taxable year in which such expense was incurred; in addition, such amounts
eligible for reimbursement, or in-kind benefits to be provided, during any one
taxable year under the Agreements may not affect the expenses eligible for
reimbursement in any other taxable year under the Agreements.
     7. The parties intend that the Agreements be, at all relevant times, in
compliance with (or exempt from) Section 409A of the Code and all other
applicable laws, and this Agreement shall be so

 



--------------------------------------------------------------------------------



 



interpreted and administered. The Company and its affiliates shall have no
responsibility for tax or legal consequences to Employee (or Employee’s
beneficiaries) resulting from the terms or operation of this Amendment or the
Agreement (other than as explicitly stated in the Agreement) and shall have no
responsibility or obligation for any tax gross-up relating to Section 409A of
the Code.
     8. Utilizing the transition relief afforded under Section 409A of the Code,
including under IRS Notice 2007-86, the Company and Employee agree that the
Severance Payments will be paid as set forth in this Amendment. In accordance
with the Section 409A of the Code transition relief, this transition election
does not shift amounts owed under the Agreements (or any aggregated arrangement)
into or out of 2008.
PART II — CHANGE OF CONTROL AMENDMENT
     1. Part II of this Amendment shall amend the terms of the Change of Control
Agreement as set forth herein. Capitalized terms not otherwise defined in this
Part II shall have the meanings ascribed to them in the Change of Control
Agreement.
     2. The Change of Control Agreement is hereby amended by the deletion of
subsections (a), (b) and (c) of Section 3.1 and the substitution in lieu thereof
of the following:
     “(a) for the one year period from the date of such termination of
employment, the Company shall pay to the Employee:
     (i) the greater of the Employee’s (x) highest monthly base salary paid or
payable by the Company during the twelve (12) month period immediately preceding
the Effective Date, or (y) the highest monthly salary paid or payable by the
Company at any time from the ninety (90) day period preceding the Effective Date
through the date of termination (the “Highest Base Salary”) in accordance with
its then current payroll practice for paying executive officers;
     (ii) the Annual Incentive Plan (“AIP”) target bonus applicable to the
Employee at the time of termination (“Target Annual Bonus”) payable in equal
monthly amounts; and
     (iii) the monthly amount paid or payable to the Employee by the Company as
an auto allowance as in effect immediately preceding the Effective Date
(“Monthly Auto Allowance”); and
     (b) Within thirty (30) days following the date which is one (1) year from
the date of such termination of employment, the Company shall pay to the
Employee, in a single sum, an amount equal to the sum of (i) a lump sum amount
equal to twelve (12) times his Highest Base Salary plus (ii) his Target Annual
Bonus, plus (iii) a lump sum amount equal to twelve (12) times his Monthly Auto
Allowance; and
     (c) [Reserved]

 



--------------------------------------------------------------------------------



 



     3. With respect to any payments that the Company promises to pay under
Section 3.1(d) relating to an excise tax gross-up (that also constitute a “tax
gross up payment” as defined under Section 409A of the Code), such payment shall
be made by the Company to Employee no later than the end of Employee’s taxable
year next following Employee’s taxable year in which Employee remits the related
taxes.
PART III — NON-COMPETITION AGREEMENT AMENDMENT
     1. Part III of this Amendment shall amend the Non-Competition Agreement as
set forth herein. Capitalized terms not otherwise defined in this Part III shall
have the meaning ascribed to them in the Non-Competition Agreement.
     2. Section 3 of the Non-Competition Agreement shall be deleted, and the
following shall be inserted therefor:
     “3. Duration. Employee may terminate this Agreement at any time and such
termination shall be effective on the date of his or her notice, unless
otherwise mutually agreed. Similarly, the Company has the right to terminate
this Agreement and Employee’s employment at any time, with or without advance
notice or cause. Should the Company terminate the Employee’s employment without
cause:
     (a) for the one year period from the date of such termination of
employment, the Company shall pay to the Employee:
     (i) the Employee’s monthly base salary paid or payable by the Company in
effect on the date of his termination of employment (“Monthly Base Salary”) in
accordance with its then current payroll practice for paying executive officers;
     (ii) the Annual Incentive Plan (“AIP”) target bonus applicable to the
Employee at the time of his termination of employment (“Target Annual Bonus”)
payable in equal monthly amounts; and
     (iii) the monthly amount paid or payable to the Employee by the Company as
an auto allowance as in effect on the date of his termination of employment
(“Monthly Auto Allowance”); and
     (b) Within thirty (30) days following the date which is one (1) year from
the date of such termination of employment, the Company shall pay the Employee,
in a single sum, an amount equal to the sum of (i) a lump sum amount equal to
twelve (12) times his Monthly Base Salary plus (ii) his Target Annual Bonus,
plus (iii) a lump sum amount equal to twelve (12) times his Monthly Auto
Allowance; and
     (c) For the twenty-four months after his termination of employment, the
Company shall pay for the benefit coverage in effect on the date of his
termination of employment.

 



--------------------------------------------------------------------------------



 



The amounts in (a), (b) and (c) are the Employee’s severance payments
(‘severance payments’) hereunder.
In the event that (1) Employee’s employment is terminated for cause or
(2) Employee voluntarily resigns from employment with the Company, then the
Company shall have no obligation for severance payments under this provision.
Absolutely no one except the President and Chief Executive Officer of the
Company may change this ‘at will’ relationship, and then only in writing.
Employee acknowledges that any reliance on any representations, oral or
otherwise, contrary to ‘at will’ employment is unreasonable and shall not form
the basis for any actions or forbearances on his or her part.”
     IN WITNESS WHEREOF, the parties have executed this Amendment to Change of
Control Agreement and Non-Competition Agreement as of the date below written.

                  EMPLOYEE       COMPANY    
 
               
/s/ Richard A. Sayers, II
      By:         /s/ Martin F. Ellis    
 
Richard A. Sayers, II
         
 
      Name: Martin F. Ellis    
 
                Its: President and CEO    

Dated: December 31, 2008

 